    Case 1:03-cr-00011-RJA-HKS Document 281 Filed 11/14/19 Page 1 of 6




IN THE UNITED STATES DISTRICT COURT                                               NOV 14 2019
FOR THE WESTERN DISTRICT OF NEW YORK                                       liyyA^'r-
                                                                                       O/STRiCT

UNITED STATES OF AMERICA,
                    Respondent
               V.                                                  03-CR-lI-RJA


SYLVESTRE ACOSTA,
                              Defendant/Petitioner.



       PARTIES'STIPULATION AND AGREEMENT FOR RESOLUTION OF
      DEFENDANT/PETITIONER'S MOTION FILED UNDER 28 U.S.C. 82255



       The United States of America, by and through its attorneys, James P. Kennedy, Jr.,

United States Attorney for the Western District of New York, and Joseph M. Guerra, III,

Assistant United States Attomey, of counsel, (hereinafter "the govemment"), and the

Sylvestre Acosta, defendant-petitioner, individually and through his attomey, Marianne

Mariano, Federal Public Defender (hereinafter "defendant"), hereby stipulate and agree to

the foUowing in order to resolve the petition filed pursuant to Title 28, United States Code,

Section 2255 by the defendant and to terminate all litigation in connection with the petition:

                                      Prior Proceedings

       1.      On October 30, 2003, the defendant, and two co-defendants, were charged by

way of a second superseding indictment with various civil rights and firearms violations. The

defendant's trial before a jury began on November 30, 2004. Trial concluded on December

17, 2004, with the jury convicting the defendant of: Counts 1, 2, and 3, deprivation of civil

rights in violation of 18 U.S.C. §242, as well as Count 5, conspiracy against rights in violation

of 18 U.S.C. §241 (collectively hereinafter "civil rights counts"); and Counts 6, 7, and 9, use

of firearm to commit a crime of violence in violation of 18 U.S.C. §924(c) (collectively
    Case 1:03-cr-00011-RJA-HKS Document 281 Filed 11/14/19 Page 2 of 6




hereinafter "firearms counts"). Following the jury's verdict, the defendant's bail was revoked

and he was remanded into custody.



       2.     Prior to sentencing, a presentence report(hereinafter "PSR")was prepared by

the Probation Office. The PSR calculated the defendant's advisory sentencing range for

imprisonment under the Sentencing Guidelines for the civH rights counts as 41 to 51 months

(PSR, ^73). The PSR also recognized that by statute, the mandatory minimum aggregate

sentence ofimprisonment on the firearms counts was 45 years consecutive to the sentence on

the civil rights counts(PSR,\12).



       3.     The defendant was sentenced on May 11, 2005. At sentencing, the Court

granted a variance from the Sentencing Guidelines on the civil rights counts and imposed a

sentence of imprisonment on those counts of one day. The Court imposed the mandatory

aggregate sentence on the firearms counts of 45 years imprisonment for a total sentence of

imprisonment of45 years and 1 day. The defendant was also sentenced to a term of 3 years

supervised release. The defendant's convictions and sentence were affirmed on appeal by the

United States Court of Appeals for the Second Circuit.



       4.     In 2008,the defendant filed a first petition under 28 U.S.C. §2255. The petition

was denied and the defendant's appealfrom the denial was dismissed by the Court ofAppeals

for the Second Circuit.
    Case 1:03-cr-00011-RJA-HKS Document 281 Filed 11/14/19 Page 3 of 6




       5.     On May 20,2016,the defendant filed a second petition under 28 U.S.C. §2255.

The basis ofthe petition was that the then-recent decision ofthe Supreme Court in Johnson v.

United States, 135 S.Ct. 2551 (2015), invalidated the defendant's convictions on the firearms

counts. The Court of Appeals granted permission for the filing ofthe second 2255 petition in

June 2018. Upon the request of the defendant, the petition was stayed in September 2018.

Following the Supreme Court's decision in United States v. Davis, 139 S.Ct. 2319 (2019), the

stay was lifted and further briefing ordered by the Court.



       6.     In substance, the defendant's position in his briefing was that the Supreme

Court's decision in Davis mandated the vacation of the defendant's convictions on all three

firearms counts and that he was entitled to a plenary re-sentencing. In the alternative, the

defendant argued that, ifless than all the convictions on the firearms counts were vacated, he

should receive the benefit ofthe amendments made to 18 U.S.C. §924(c)by the First Step Act

such that the enhancements for a second conviction not be apphed to him.



       7.     In its briefing, the government agreed that, based on Davis, insofar as

defendant's firearms conviction on Count 9 was predicated on the civil rights conspiracy

count, it should be vacated. The government took the position that the firearms convictions

on Counts 6 and 7 were valid -post-Davis and that, upon resentencing, the defendant should

not receive the benefit ofthe First Step Act.



       8.     By way of a decision and order granted September 2, 2019, the Court granted

the defendant's 2255 petition, vacated the convictions on all of the firearms counts (i.e.,
    Case 1:03-cr-00011-RJA-HKS Document 281 Filed 11/14/19 Page 4 of 6




Counts 6, 7 and 9), and directed that defendant be immediately released on bail pending re-

sentencing. The Court also found that, if only one of the firearms counts was vacated, the

defendant should receive the benefit ofthe First Step Act at re-sentencing. As a result of the

Court's decision, the defendant is pending re-sentencing on the civil rights counts. Counts 1,

2, 3 and 5.




       9.     The defendant was released by the Bureau ofPrisons on September 3,2019. He

was in custody approximately 14 years and 9 months before bis release.



                                   Resolution ofPetition


       10.    The government currently has the options of pursuing a motion for

reconsideration of the order granting the 2255 petition, and should that be unsuccessful in

whole or in part, pursue an appeal to the Court of Appeals for the Second Circuit.

Considerations in making the determination of whether to pursue either or both options is

that the defendant has served in excess of 14 years imprisonment for bis convictions in this

action, the sentencing range for imprisonment on the civil rights counts is 41 to 51 months,

and the outcome of a motion for reconsideration and an appeal are uncertain.



       11.    The defendant does face the risk that the government will prevail, either on

reconsideration or appeal, the result of which may be additional imprisonment he wiU serve.
    Case 1:03-cr-00011-RJA-HKS Document 281 Filed 11/14/19 Page 5 of 6




        12.   "A federal court has broad discretion in conditioning a judgment granting

habeas relief." Hilton v. Braunskill,481 U.S. 770,775(1987). Further,28 U.S.C §2255 provides

that:


        If the court finds ... that the sentence imposed was not authorized by law or
        otherwise open to collateral attack, or that there has been such a denial or
        infiingement of the constitutional rights of the prisoner as to render the
        judgment vulnerable to collateral attack, the court shall vacate and set the
        judgment aside and shall discharge the prisoner or resentence him or grant a
        new trial or correct the sentence as may appear appropriate.


28 U.S.C. §2255(b).



        13.     In this action, parties agree that the defendant is entitled to relief, as at least

one of his firearms convictions. Count 9, is no longer valid in fight of Davis. There is

disagreement as to whether the defendant is entitled to further relief, although this Court has

found that he is. Ultimate resolution of the parties' disagreement would entail further

litigation that will consume not only the resources ofthis Court, but ofthe Court of Appeals

and the parties themselves.



        14.    Accordingly, to resolve this action, and in fight of the length of the

imprisonment the defendant has already served,the parties agree:

        a)     the defendant's term ofimprisonment on Counts 1,2,3, and 5 shall be reduced
               to time served;

        b)     the 3 year term ofsupervised release shall be re-imposed;

        c)     all other terms ofthe previously imposed sentence shall remain in effect; and

        d)     an amended judgment shall be entered reflecting the above.
     Case 1:03-cr-00011-RJA-HKS Document 281 Filed 11/14/19 Page 6 of 6




        15)    Should the Court approve this stipulation, the parties agree that neither party

will seek further review of this Court's decision granting the 2255 petition or the amended

judgment, either before this Court or the United States Court of Appeals for the Second

Circuit, by way of appeal, collateral attack, or otherwise.



        16)    The defendant hereby waives any right he may have pursuant to Rule 43 ofthe

Federal Rules of Criminal Procedure to be present for a re-sentencing proceeding.

SO STIPULATED AND AGREED;


                                                   JAMES P. KENNEDY,JR.
                                                   United States Attorney
                                                   Westem District of New York


                                            BY:
                                                   JOSERHiM. GUERRA,III
                                                   Assistant United States Attomey

                                                   Dated: November ^. 2019

                                                   MARIANNE MARIANC
                                                   Eederal Public Defender
                                                   Attomey for the Defendant

                                                   Dated: November            19


                                                   SYLfESTRE ACOSTA
                                                   Defendant


                                                   Dated: November   If     2019
APPROVED AND SO ORDERED:



HON: RICHARD J^RCARA
United States District Judge

Dated: Buffalo New York, November / 2019
